 

   

IN THE UNITED STATES DISTRICT COURT Bake
WESTERN DISTRICT OF ARKANSAS JAN 24 2028

TEXARKANA DIVISION
DOUGLAS F. YOUNG, Clerk
UNITED STATES OF AMERICA ) By Deputy Clerk
)
v. ) CRIMINAL NO. 4:19CR40014-001
| )
CHARLES DONALD THOMPSON )

PRELIMINARY ORDER OF FORFEITURE

On June 26, 2019, a Grand Jury sitting in the Western District of Arkansas returned an
Indictment against the Defendant, Charles Donald Thompson, charging him with one count of
knowingly possessed a Hitachi SATA Desktop Hard Drive, that contained images of child
pornography, as that term is defined by 18 United States Code, Section 2256(8), including but not
limited to visual depictions of prepubescent minors and minors who had not attained twelve (12)
years of age, engaged in sexually explicit conduct, that had been mailed and shipped and
transported in interstate and foreign commerce by any means, including by computer, and that was
produced using materials that had been mailed, and shipped, and transported in or affecting
interstate and foreign commerce by any means, including by computer, and attempted to do so; all
in violation of Title 18, United States Code, Sections 2252A(a)(5)(B) and (b)(2); one count
knowingly received a visual depiction namely "kwkw?2.flvbitpomoAV4.us.mp4" that had been
mailed and shipped and transported in interstate and foreign commerce and which contained
materials that had been mailed and shipped and transported by any means, including by computer,
and the production of such visual depiction involved the use of a minor engaged in sexually explicit
conduct as that term is defined in Title 18, United States Code, Section 2256, and the visual
depiction was of such conduct, and attempted to do so; all in violation of Title 18, United States
Code, Sections 2252(a)(2) and (b)(1); and a forfeiture allegation.

In the forfeiture allegation of the Indictment, the United States seeks forfeiture, pursuant

Page 1 of 4
to Title 18 U.S.C. § 2253, incorporating by reference Title 21 U.S.C. § 853, of
1. Any visual depiction described in 18 United States Code §§ 2251, 2251A, or 2252,
2252A, 2252B, or 2260, or any book, magazine, periodical, film, videotape, or
other matter, which contains any such visual depiction, which was produced,

transported, mailed, shipped or received in violation of the offenses in the
Indictment;

2. Any property, real or personal, consisting or traceable to gross profits or other
process obtained from the offenses in the Indictment; and

3. Any property, real or personal, including any and all computer equipment or
cellular device, used or intended to be used to commit or to promote the commission
of the offenses in the Indictment, or any property traceable to such property,
including, but not limited to computer equipment used in the commission of the
offenses in the Indictment.

On January 24, 2020, the Defendant pleaded guilty to Count Two (2) of the Indictment.
Pursuant to a Plea Agreement entered into by the parties, the Defendant agrees to forfeit all rights,
title and interest to a Hitachi SATA Desktop Hard Drive, 750 GB, serial number
JP2740HPOVEWTH and a HP Pavilion P6000 Desktop Computer Tower, serial number
MX810809ND listed in the Indictment. The Defendant acknowledges that all property covered
by the Plea Agreement is subject to forfeiture as property facilitating illegal conduct, or property
involved in illegal conduct giving rise to forfeiture, or as substitute assets for property otherwise
subject to forfeiture.

Pursuant to the Plea Agreement, the Defendant consents to the immediate entry of a
Preliminary Order of Forfeiture upon entry of the guilty plea. The Defendant further agrees that
upon entry of the Preliminary Order of Forfeiture, such order will be considered final as to
Defendant’s interests in the property(ies). The Defendant agrees to immediately withdraw any
claims to property(ies) seized in connection with this case in any pending administrative and civil
forfeiture proceeding, and consents to the forfeiture of all properties seized in connection with this
case to the United States. The Defendant agrees to execute any and all documents requested by

the Government to facilitate or complete the forfeiture process(es). The Defendant further agrees

not to contest or to assist any other person or entity in contesting the forfeiture of the property(ies)
Page 2 of 4
seized in connection with this case.

Pursuant to the Plea Agreement, the Defendant agrees to consent to the entry of Orders of
forfeiture for such property and waives the requirements of Federal Rules of Criminal Procedure
32.2 and 43(a) regarding notice of the forfeiture in the charging instrument, announcement of the
forfeiture at sentencing, and incorporation of the forfeiture in the judgment. The Defendant
acknowledges that he understands that the forfeiture of assets is part of the sentence that may be
imposed in this case and waives any failure by the court to advise him of this, pursuant to Rule
11(b)(1)Q), at the time his guilty plea is accepted.

Pursuant to the Plea Agreement, the Defendant further agrees to waive all constitutional
and statutory challenges in any manner (including direct appeal, habeas corpus, or any other
means) to any forfeiture carried out in accordance with the Plea Agreement on any grounds,
including that the forfeiture constitutes an excessive fine or punishment. The Defendant agrees
to take all steps as requested by the United States to pass clear title to forfeitable assets to the
United States, and to testify truthfully in any judicial forfeiture proceeding. The Defendant also
agrees that the forfeiture provisions of the Plea Agreement are intended to, and will, survive him,
notwithstanding the abatement of any underlying criminal conviction after the execution of this
agreement.

Accordingly, it is hereby ORDERED, DECREED AND ADJUDGED: °

1. That based upon the guilty plea of the Defendant, the following assets shall be forfeited

to the United States:

A. Hitachi SATA Desktop Hard Drive, 750 GB, serial number JP2740HPOVEWTH
and;

B. HP Pavilion P6000 Desktop Computer Tower, serial number MX810809ND
as property facilitating illegal conduct, or property involved in illegal conduct giving rise to
forfeiture, or as substitute assets for property otherwise subject to forfeiture.

Page 3 of 4
2. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States is
authorized to seize any specific property that is subject to forfeiture as set forth herein in this Order
and the Plea Agreement, to conduct any discovery the Court considers proper in identifying,
locating or disposing of the property; and to commence proceedings that comply with any statutes
governing third-party rights.

3. Upon entry of this Order, the United States is authorized to commence any applicable
proceeding to comply with statutes governing third party rights, including giving notice of this
Order.

4. The United States shall publish notice of this order pursuant to Fed. R. Crim. P.
32.2(b)(6).

5. That upon adjudication of all third-party interests, this Court will enter a Final Order of

Forfeiture pursuant to Federal Rule of Criminal Procedure 32.2(c), in which all interests will be

addressed.

IT IS SO ORDERED thissaoe" Gay * pApessasp

a | °
HONORABLE SUSAN O. HICKEY
CHIEF UNITED STATES DISTRICT JUDGE

Reviewed and consented to by:

CLL Darah S bapa

Charles Donald Thompson, Defendant

Jd } x Any °
Ef 91

Alex Wynn, Counsel for/Defendant

Pénélope Castellanos-Diloné, Assistant U.S. Attorney

 

Page 4 of 4
